Laweence, Judge:
The proper dutiable value of certain drawing pencils identified as No. 9201 on the consular invoice attached to the entry papers herein, which merchandise was exported from Germany, is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it has been agreed:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise covered by the above-named appeal for reappraisement consists of drawing pencils #9201, exported from Germany on or about July 3,1958.
IT IS FURTHER STIPULATED AND AGREED that said merchandise is on the list of products published in T.D. 54521, which is subject to the provisions of section 402a of the Tariff Act of 1930, and that there is no foreign, export, or United States value as described in sections 402a (c) (d) or (e), respectively, for said merchandise.
IT IS FURTHER STIPULATED AND AGREED that the cost of production as described in section 402a (f) for pencils #9201 is DM 24.26 per gross, packing included.
Upon the record before the court, I find and hold that cost of production, as that value is defined in section 402a (f) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (19 U.S'.C. § 1402a (f)), is the proper basis for determining the value of the No. 9201 pencils in controversy and that such value is DM 24.26 per gross, packing included.
As to all other merchandise, the appeal is dismissed.
Judgment will be entered accordingly.